As filed with the Securities and Exchange Commission on July 13, 2012. Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HAMPTON ROADS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia (State or other jurisdiction of incorporation or organization) 54-2053718 (I.R.S. Employer Identification No.) 999 Waterside Drive Suite 200 Norfolk, Virginia 23510 (Address of Principal Executive Offices) (Zip Code) HAMPTON ROADS BANKSHARES, INC. 2 (Full title of the plan) Douglas J. Glenn President and Chief Executive Officer Hampton Roads Bankshares, Inc. 999 Waterside Drive Suite 200 Norfolk, Virginia 23510 (Name and address of agent for service) (757) 217-1000 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer□ Accelerated filerx Non-accelerated filer□(Do not check if a smaller reporting company) Smaller reporting company□ CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price pershare (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common Stock, $0.01 par value The amount of Common Stock registered hereunder shall be deemed to include any additional shares issuable as a result of any stock split, stock dividend or other change in the capitalization of the Registrant. Pursuant to Rule 457(h), the registration fee is based on the average of the high ($1.37) and low ($1.25) prices reported on the Nasdaq Global Select Market onJuly 10, 2012. EXPLANATORY NOTE Hampton Roads Bankshares, Inc. (the “Registrant”) filed with the Securities and Exchange Commission (the “Commission”) a Registration Statement on FormS-8, Registration No.333-178640, on December20, 2011 (the “Original Registration Statement”), registering 2,750,000 shares of its common stock, par value $.01 per share (“Common Stock”), pursuant to the Hampton Roads Bankshares, Inc. 2011 Omnibus Incentive Plan (the “Plan”). The Registrant’s Board of Directors has adopted, and on June 25, 2012 the Registrant’s shareholders approved, an amendment to the Plan (the “Amendment”) that reflected an increase in the number of shares of Common Stock currently reserved for issuance under the Plan from 2,750,000 to 13,675,000 (an increase of 10,925,000 shares). This Registration Statement on FormS-8 is being filed with respect to the registration of the additional 10,925,000 shares of Common Stock authorized by the Amendment. II-2 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents previously filed by the Registrant with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are incorporated herein by reference and made a part hereof, to the extent that such documents are considered filed with the Commission: the Registrant’s Annual Report on Form 10-K (the “Form 10-K”) for the fiscal year ended December 31, 2011; the Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2012; the Registrant’s Current Reports on Form 8-K, filed January10, 2012, January30, 2012, January31, 2012, February1, 2012, February2, 2012, February13, 2012 (two (2)separate Current Reports on Form8-K were filed on this day), February17, 2012, March 14, 2012, April 5, 2012, April 26, 2012, April 30, 2012 (two (2)separate Current Reports on Form8-K were filed on this day), May 1, 2012, May 21, 2012 (two (2)separate Current Reports on Form8-K were filed on this day), May 24, 2012, May 30, 2012, June 11, 2012, June 25, 2012 and June 27, 2012 (other than the portions of those documents furnished or not otherwise deemed to be filed); and the description of our common stock set forth in Post-Effective Amendment No. 1 to our Registration Statement on Form S-3 (Registration No.333-160337) filed May 20, 2011, including any amendment or report filed with the SEC for the purpose of updating this description. All documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part hereof from the date of filing of such documents, to the extent that such documents are considered filed with the Commission.Any statement contained herein or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such earlier statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. II-3 Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Williams Mullen, counsel to the Registrant, has rendered its opinion that the Common Stock, when issued pursuant to the terms and conditions of the Hampton Roads Bankshares, Inc. 2011 Omnibus Incentive Plan, will be validly issued, fully paid and non-assessable.Such counsel does not have a substantial interest in or connection with the Registrant or its subsidiaries requiring disclosure herein. Attorneys employed by the firm beneficially owned an aggregate of approximately2,219 shares of the Registrant’s Common Stock as of July 11, 2012. Item 6.Indemnification of Directors and Officers. Article10 of Chapter9 of Title 13.1 of the Virginia Stock Corporation Act permits a Virginia corporation to indemnify any director or officer for reasonable expenses incurred in any legal proceeding in advance of final disposition of the proceeding, if the director or officer furnishes the corporation a written statement of his good faith belief that he has met the standard of conduct prescribed by the Virginia Stock Corporation Act and a determination is made by the board of directors that such standard has been met. In a proceeding by or in the right of the corporation, no indemnification shall be made in respect of any matter as to which an officer or director is adjudged to be liable to the corporation, unless the court in which the proceeding took place determines that, despite such liability, such person is reasonably entitled to indemnification in view of all the relevant circumstances. In any other proceeding, no indemnification shall be made if the director or officer is adjudged liable to the corporation on the basis that personal benefit was improperly received by him. Corporations are given the power to make any other or further indemnity, including advancement of expenses, to any director or officer that may be authorized by the articles of incorporation or any bylaw made by the shareholders, or any resolution adopted, before or after the event, by the shareholders, except an indemnity against willful misconduct or a knowing violation of the criminal law. Unless limited by its articles of incorporation, indemnification of a director or officer is mandatory when he entirely prevails in the defense of any proceeding to which he is a party because he is or was a director or officer. The Bylaws of the Company contain provisions indemnifying the directors and officers of the Company to the full extent permitted by Virginia law. In addition, the Articles of Incorporation eliminate the personal liability of directors and officers to the Company or its shareholders for monetary damages to the full extent permitted by Virginia law. The foregoing is only a general summary of certain aspects of Virginia law and the Articles of Incorporation and bylaws dealing with indemnification of directors and officers, and does not purport to be complete. It is qualified in its entirety by reference to the detailed provisions of Article10 of Chapter9 of Title 13.1 of the Virginia Stock Corporation Act and the Articles of Incorporation and Bylaws of the Company. II-4 Item 7.Exemption From Registration Claimed. Not applicable. Item 8.Exhibits. The following exhibits are filed on behalf of the Registrant as part of this Registration Statement: Exhibit Number Description of Exhibit Amended and Restated Articles of Incorporation of Hampton Roads Bankshares, Inc. (as electronically amended and restated, effective June 25, 2012).* Bylaws of Hampton Roads Bankshares, Inc., as amended, attached as Exhibit 3.4 to the Registrant’s Current Report on Form8-K dated September 24, 2009, incorporated herein by reference. Specimen of Common Stock Certificate, incorporated by reference from the Registrant’s Form10-Q for the quarter ended September 30, 2010, filed November 9, 2010. Amended and Restated Warrant for Purchase of Shares of Common Stock issued to the United States Department of the Treasury, incorporated by reference from the Registrant’s Form 8-K, filed August 18, 2010. Letter Agreement, dated December 31, 2008, by and between Hampton Roads Bankshares, Inc. and the United States Department of the Treasury, incorporated by reference from the Registrant’s Form 8-K, filed January 5, 2009. Exchange Agreement, dated August 12, 2010, by and between Hampton Roads Bankshares, Inc. and the United States Department of the Treasury, incorporated by reference from the Registrant’s Form 8-K, filed August 18, 2010. Hampton Roads Bankshares, Inc. 2011 Omnibus Incentive Plan, incorporated by reference from the Registrant’s Form 8-K, filed June 25, 2012. Opinion of Williams Mullen.* Consent of Williams Mullen (included in Exhibit 5.1). * Consent of KPMG LLP.* Consent of Yount, Hyde, & Barbour, P.C.* 24 Powers of Attorney (included on Signature Page).* *Filed herewith. II-5 Item 9.Undertakings. The undersigned Registrant hereby undertakes: To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i) To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933, as amended (the “Securities Act”); (ii) To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii) To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; provided, however, that paragraphs (1)(i) and (1)(ii) of this section do not apply if the registration statement is on Form S-8, and the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the Registrant pursuant to Section 13 or 15(d) of the Exchange Act that are incorporated by reference in the registration statement. That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. To remove from registration by means of a post-effective amendment any of the securities being registered that remain unsold at the termination of the offering. II-6 The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the Registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. II-7 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Norfolk, Commonwealth of Virginia, on this 13th day of July 2012. HAMPTON ROADS BANKSHARES, INC. By: /s/ Douglas J. Glenn Douglas J. Glenn President and Chief Executive Officer POWER OF ATTORNEY Each of the undersigned hereby appoints each of Douglas J. Glenn and Stephen P. Theobald as attorney-in-fact and agent for the undersigned, with full power of substitution, for and in the name, place and stead of the undersigned, to sign and file with the Securities and Exchange Commission under the Securities Act of 1933, as amended, any and all amendments (including post-effective amendments) to this registration statement and any and all applications, instruments and other documents to be filed with the Securities and Exchange Commission pertaining to the registration of securities covered hereby, with full power and authority to do and perform any and all acts and things as may be necessary or desirable in furtherance of such registration. Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Douglas J. Glenn President, Chief Executive July 13, 2012 Douglas J. Glenn Officer and Director (Principal Executive Officer) /s/ Stephen P. Theobald Executive Vice President and July 13, 2012 Stephen P. Theobald Chief Financial Officer (Principal Financial Officer) /s/ Lorelle L. Fritsch Senior Vice President, Chief July 13, 2012 Lorelle L. Fritsch Accounting Officer and Controller (Principal Accounting Officer) Signature Title Date /s/ Henry P. Custis, Jr. Chairman of the July 13, 2012 Henry P. Custis, Jr. Board of Directors /s/ Patrick E. Corbin Director July 13, 2012 Patrick E. Corbin Director William A. Paulette /s/ Billy G. Roughton Director July 13, 2012 Billy G. Roughton /s/ W. Lewis Witt Director July 13, 2012 W. Lewis Witt /s/ Hal F. Goltz Director July 13, 2012 Hal F. Goltz /s/ Robert B. Goldstein Director July 13, 2012 Robert B. Goldstein EXHIBIT INDEX TO FORM S-8 REGISTRATION STATEMENT Exhibit Number Description of Exhibit Amended and Restated Articles of Incorporation of Hampton Roads Bankshares, Inc. (as electronically amended and restated, effective June 25, 2012).* Bylaws of Hampton Roads Bankshares, Inc., as amended, attached as Exhibit 3.4 to the Registrant’s Current Report on Form8-K dated September 24, 2009, incorporated herein by reference. Specimen of Common Stock Certificate, incorporated by reference from the Registrant’s Form10-Q for the quarter ended September 30, 2010, filed November 9, 2010. Amended and Restated Warrant for Purchase of Shares of Common Stock issued to the United States Department of the Treasury, incorporated by reference from the Registrant’s Form 8-K, filed August 18, 2010. Letter Agreement, dated December 31, 2008, by and between Hampton Roads Bankshares, Inc. and the United States Department of the Treasury, incorporated by reference from the Registrant’s Form 8-K, filed January 5, 2009. Exchange Agreement, dated August 12, 2010, by and between Hampton Roads Bankshares, Inc. and the United States Department of the Treasury, incorporated by reference from the Registrant’s Form 8-K, filed August 18, 2010. Hampton Roads Bankshares, Inc. 2011 Omnibus Incentive Plan, incorporated by reference from the Registrant’s Form 8-K, filed June 25, 2012. Opinion of Williams Mullen.* Consent of Williams Mullen (included in Exhibit 5.1). * Consent of KPMG LLP.* Consent of Yount, Hyde, & Barbour, P.C.* 24 Powers of Attorney (included on Signature Page).* *Filed herewith.
